


Exhibit 10.19

 

EARTHLINK, INC.
EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS

(as amended effective May 8, 2008)

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock

Units Awarded Hereunder:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the       
day of          , 20    , between EarthLink, Inc., a Delaware corporation (the
“Company”), and                      (the “Participant”) is made pursuant and
subject to the provisions of the Company’s Equity Plan for Non-Employee
Directors (as amended effective May 8, 2008) (the “Plan”), a copy of which is
attached hereto.  All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.

 


1.             AWARD OF UNITS.  PURSUANT TO THE PLAN, THE COMPANY, ON
                   , 20     (THE “DATE OF AWARD”), AWARDED TO THE PARTICIPANT
           RESTRICTED STOCK UNITS, EACH RESTRICTED STOCK UNIT CORRESPONDING TO
ONE SHARE OF THE COMPANY’S $0.01 PAR VALUE COMMON STOCK (THIS “AWARD”).  SUBJECT
TO THE TERMS AND CONDITIONS OF THE PLAN, EACH RESTRICTED STOCK UNIT REPRESENTS
AN UNSECURED PROMISE OF THE COMPANY TO DELIVER, AND THE RIGHT OF THE PARTICIPANT
TO RECEIVE, ONE SHARE OF THE $0.01 PAR VALUE COMMON STOCK OF THE COMPANY (THE
“COMMON STOCK”) AT THE TIME AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN. 
AS A HOLDER OF RESTRICTED STOCK UNITS, THE PARTICIPANT HAS ONLY THE RIGHTS OF A
GENERAL UNSECURED CREDITOR OF THE COMPANY.


 


2.             TERMS AND CONDITIONS.  THIS AWARD IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 


(A)            EXPIRATION DATE.  THIS AWARD SHALL EXPIRE AT 11:59 P.M. ON
               ,         (THE “EXPIRATION DATE”).


 


(B)           VESTING OF AWARD.


 


(I)             IN GENERAL.  EXCEPT AS OTHERWISE PROVIDED BELOW, ONE HUNDRED
PERCENT (100%) OF THE OUTSTANDING RESTRICTED STOCK UNITS SHALL BECOME
NONFORFEITABLE AND PAYABLE ON THE FIRST ANNUAL ANNIVERSARY OF THE DATE OF AWARD,
PROVIDED THE PARTICIPANT IS STILL SERVING AS A NON-EMPLOYEE DIRECTOR AT SUCH
TIME.


 


(II)            CHANGE IN CONTROL.  OUTSTANDING RESTRICTED STOCK UNITS THAT ARE
NOT THEN NONFORFEITABLE AND PAYABLE SHALL BECOME NONFORFEITABLE AND PAYABLE
IMMEDIATELY BEFORE THE CONSUMMATION OF A CHANGE IN CONTROL, PROVIDED THE
PARTICIPANT IS STILL SERVING AS A NON-EMPLOYEE DIRECTOR AT SUCH TIME.


 


(III)           VESTING DATE.  OUTSTANDING RESTRICTED STOCK UNITS SHALL BE
FORFEITABLE UNTIL THEY BECOME NONFORFEITABLE AND PAYABLE AS DESCRIBED ABOVE. 
THE DATE UPON

 

--------------------------------------------------------------------------------


 

which Restricted Stock Units become nonforfeitable and payable shall be referred
to as the “Vesting Date” with respect to such number of Restricted Stock Units.


 


(C)            SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS OF THIS SECTION 2 AND
SECTION 3 BELOW, THE COMPANY SHALL ISSUE TO THE PARTICIPANT ONE SHARE OF COMMON
STOCK FOR EACH RESTRICTED STOCK UNIT THAT BECOMES NONFORFEITABLE AND PAYABLE
UNDER SECTION 2(B) ABOVE AND SHALL DELIVER TO THE PARTICIPANT CERTIFICATES
REPRESENTING SUCH SHARES AS SOON AS PRACTICABLE (AND WITHIN THIRTY (30) DAYS)
AFTER THE VESTING DATE.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE
PARTICIPANT SHALL BE REQUIRED TO PAY ANY REQUIRED WITHHOLDING TAXES ATTRIBUTABLE
TO THE AWARD IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE BOARD.  THE COMPANY
MAY ALLOW THE PARTICIPANT TO SATISFY ANY SUCH APPLICABLE WITHHOLDING TAXES
(I) BY ALLOWING THE PARTICIPANT TO DELIVER SHARES OF COMMON STOCK THAT THE
PARTICIPANT ALREADY OWNS AND, IF NECESSARY TO AVOID ADVERSE ACCOUNTING
CONSEQUENCES, HAS HELD FOR AT LEAST SIX MONTHS VALUED AT THEIR FAIR MARKET VALUE
BY A “NET” SETTLEMENT PROCEDURE ON THE DAY PRECEDING SUCH DATE (BUT ONLY FOR THE
MINIMUM REQUIRED WITHHOLDING), (II) THROUGH A CASHLESS EXERCISE THROUGH A
BROKER, (III) BY SUCH OTHER MEDIUM OF PAYMENT AS THE COMPANY SHALL AUTHORIZE, OR
(IV) BY ANY COMBINATION OF THE ALLOWABLE METHODS OF PAYMENT SET FORTH HEREIN.


 


3.             TERMINATION OF AWARD.  OUTSTANDING RESTRICTED STOCK UNITS THAT
HAVE NOT BECOME NONFORFEITABLE AND PAYABLE PRIOR TO THE EXPIRATION DATE SHALL
EXPIRE AND MAY NOT BECOME NONFORFEITABLE AND PAYABLE AFTER SUCH TIME. 
ADDITIONALLY, ANY RESTRICTED STOCK UNITS THAT HAVE NOT BECOME NONFORFEITABLE AND
PAYABLE ON OR BEFORE THE TERMINATION OF THE PARTICIPANT’S SERVICE AS A DIRECTOR
OF THE COMPANY SHALL EXPIRE AND MAY NOT BECOME NONFORFEITABLE AND PAYABLE AFTER
SUCH TIME.


 


4.             SHAREHOLDER RIGHTS.  EXCEPT AS SET FORTH IN SECTION 7 BELOW, THE
PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO SHARES OF
COMMON STOCK SUBJECT TO ANY RESTRICTED STOCK UNITS UNTIL ISSUANCE OF THE
CERTIFICATES REPRESENTING SUCH SHARES OF COMMON STOCK.  THE COMPANY MAY INCLUDE
ON ANY CERTIFICATES REPRESENTING SHARES OF COMMON STOCK ISSUED PURSUANT TO THIS
AWARD SUCH LEGENDS REFERRING TO ANY REPRESENTATIONS, RESTRICTIONS OR ANY OTHER
APPLICABLE STATEMENTS AS THE COMPANY, IN ITS DISCRETION, SHALL DEEM APPROPRIATE.


 


5.             NONTRANSFERABILITY.  EXCEPT AS DESCRIBED BELOW, THIS AWARD IS
NONTRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  IF THIS
AWARD IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, THE AWARD
MUST BE TRANSFERRED IN ITS ENTIRETY TO THE SAME PERSON OR PERSONS OR ENTITY OR
ENTITIES.  NOTWITHSTANDING THE FOREGOING, THE PARTICIPANT, AT ANY TIME PRIOR TO
THE PARTICIPANT’S DEATH, MAY TRANSFER ALL OR ANY PORTION OF THIS AWARD TO A
PERMITTED TRANSFEREE.  IN THAT EVENT, THE PERMITTED TRANSFEREE WILL BE ENTITLED
TO ALL THE RIGHTS OF THE PARTICIPANT WITH RESPECT TO THE TRANSFERRED AWARD
(EXCEPT THAT SUCH PERMITTED TRANSFEREE MAY NOT ASSIGN THE AWARD OTHER THAN BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION), AND SUCH PORTION OF THE AWARD
SHALL CONTINUE TO BE SUBJECT TO ALL OF THE TERMS, CONDITIONS AND RESTRICTIONS
APPLICABLE TO THE AWARD AS SET FORTH HEREIN AND IN THE PLAN IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE TRANSFER.  ANY SUCH TRANSFER WILL BE PERMITTED ONLY IF
(I) THE PARTICIPANT DOES NOT RECEIVE ANY CONSIDERATION FOR THE TRANSFER AND
(II) THE BOARD EXPRESSLY APPROVES THE TRANSFER.  ANY SUCH TRANSFER SHALL BE
EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE PARTICIPANT EXECUTES AND
THE PARTICIPANT SHALL DELIVER A COPY THEREOF TO THE BOARD ON OR PRIOR TO THE
EFFECTIVE DATE OF THE

 

2

--------------------------------------------------------------------------------


 


TRANSFER.  NO RIGHT OR INTEREST OF THE PARTICIPANT IN THIS AWARD SHALL BE LIABLE
FOR, OR SUBJECT TO, ANY LIEN, LIABILITY OR OBLIGATION OF THE PARTICIPANT.


 


6.             REPRESENTATION.  IN CONNECTION WITH THE ACQUISITION OF THIS
AWARD, THE PARTICIPANT REPRESENTS AND WARRANTS THAT IT IS THE PARTICIPANT’S
INTENT TO CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY FOR THE REMAINDER OF
PARTICIPANT’S TERM AS A DIRECTOR DURING WHICH THIS AWARD IS GRANTED.


 


7.             CASH DIVIDENDS.  FOR SO LONG AS THE PARTICIPANT HOLDS OUTSTANDING
RESTRICTED STOCK UNITS, IF THE COMPANY PAYS ANY CASH DIVIDENDS ON ITS COMMON
STOCK, THEN THE COMPANY WILL PAY THE PARTICIPANT IN CASH FOR EACH OUTSTANDING
RESTRICTED STOCK UNIT COVERED BY THIS AWARD AS OF THE RECORD DATE FOR SUCH
DIVIDEND, LESS ANY REQUIRED WITHHOLDING TAXES, THE PER SHARE AMOUNT OF SUCH
DIVIDEND THAT THE PARTICIPANT WOULD HAVE RECEIVED HAD THE PARTICIPANT OWNED THE
UNDERLYING SHARES OF COMMON STOCK AS OF THE RECORD DATE OF THE DIVIDEND IF, AND
ONLY IF, THE RESTRICTED STOCK UNITS BECOME EARNED AND PAYABLE AND THE RELATED
SHARES OF COMMON STOCK ARE ISSUED TO THE PARTICIPANT.  IN THAT CASE, THE COMPANY
SHALL PAY SUCH CASH AMOUNTS TO THE PARTICIPANT, LESS ANY REQUIRED WITHHOLDING
TAXES, AT THE SAME TIME THE RELATED SHARES OF COMMON STOCK ARE DELIVERED.  THE
ADDITIONAL PAYMENTS PURSUANT TO THIS SECTION 7 SHALL BE TREATED AS A SEPARATE
ARRANGEMENT.


 


8.             CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF THIS AWARD SHALL BE
ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN IF THE COMPANY
EFFECTS ONE OR MORE STOCK DIVIDENDS OR STOCK SPLITS.  IF THERE IS A SUBDIVISION
OR CONSOLIDATION OF SHARES OR OTHER SIMILAR CHANGE IN CAPITALIZATION OTHER THAN
AS A RESULT OF STOCK DIVIDENDS OR STOCK SPLITS, THE BOARD MAY ADJUST THE TERMS
OF THIS AWARD TO THE EXTENT THE BOARD IN ITS DISCRETION MAY CONSIDER
APPROPRIATE.


 


9.             GOLDEN PARACHUTE PROVISIONS.


 


(A)            IF ANY PAYMENT TO THE PARTICIPANT HEREUNDER OR IN CONJUNCTION
WITH ANY OTHER PAYMENT PURSUANT TO ANY OTHER AGREEMENT, POLICY, PLAN OR PROGRAM
WOULD SUBJECT THE PARTICIPANT TO AN EXCISE TAX IMPOSED BY CODE SECTION 4999 OR
TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW OR ANY RELATED INTEREST OR
PENALTIES (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST OR PENALTIES,
BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE
PAYMENTS PROVIDED UNDER THIS AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) IF,
AND ONLY TO THE EXTENT THAT, SUCH REDUCTION WILL ALLOW THE PARTICIPANT TO
RECEIVE A GREATER “NET AFTER TAX AMOUNT” THAN THE PARTICIPANT WOULD RECEIVE
ABSENT ANY SUCH REDUCTION.  “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF ANY
PARACHUTE PAYMENTS (AS DEFINED IN (B) BELOW) OR CAPPED PAYMENTS (AS DEFINED IN
(C) BELOW), AS APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1,
3101(B) AND 4999 AND ANY STATE OR LOCAL INCOME TAXES APPLICABLE TO THE
PARTICIPANT ON THE DATE OF PAYMENT.  THE DETERMINATION OF THE NET AFTER TAX
AMOUNT SHALL BE MADE USING THE HIGHEST COMBINED EFFECTIVE RATE IMPOSED BY THE
FOREGOING TAXES ON INCOME OF THE SAME CHARACTER AS THE PARACHUTE PAYMENTS OR
CAPPED PAYMENTS, AS APPLICABLE, IN EFFECT ON THE DATE OF PAYMENT.


 


(B)           THE INDEPENDENT ACCOUNTING FIRM THAT THE COMPANY, IN ITS SOLE
DISCRETION, ENGAGES (THE “ACCOUNTING FIRM”) WILL FIRST DETERMINE THE AMOUNT OF
ANY “PARACHUTE PAYMENTS” THAT ARE PAYABLE TO THE PARTICIPANT.  “PARACHUTE
PAYMENT” MEANS A PAYMENT THAT IS DESCRIBED IN CODE SECTION 280G(B)(2),
DETERMINED IN ACCORDANCE WITH CODE SECTION 280G AND THE REGULATIONS

 

3

--------------------------------------------------------------------------------


 


PROMULGATED OR PROPOSED THEREUNDER.  THE ACCOUNTING FIRM ALSO WILL DETERMINE THE
NET AFTER TAX AMOUNT ATTRIBUTABLE TO THE PARTICIPANT’S TOTAL PARACHUTE PAYMENTS.


 


(C)            THE ACCOUNTING FIRM WILL NEXT DETERMINE THE LARGEST AMOUNT OF
PAYMENTS THAT MAY BE MADE TO THE PARTICIPANT WITHOUT SUBJECTING THE PARTICIPANT
TO THE EXCISE TAX (THE “CAPPED PAYMENTS”).  THEREAFTER, THE ACCOUNTING FIRM WILL
DETERMINE THE NET AFTER TAX AMOUNT ATTRIBUTABLE TO THE CAPPED PAYMENTS.


 


(D)           THE PARTICIPANT THEN WILL RECEIVE THE TOTAL PARACHUTE PAYMENTS OR
THE CAPPED PAYMENTS, WHICHEVER PROVIDES THE PARTICIPANT WITH THE HIGHER NET
AFTER TAX AMOUNT.  IF THE PARTICIPANT WILL RECEIVE THE CAPPED PAYMENTS (I.E.
SOME AMOUNT LESS THAN THE TOTAL PARACHUTE PAYMENTS), THE TOTAL PARACHUTE
PAYMENTS WILL BE ADJUSTED BY FIRST REDUCING THE AMOUNT OF ANY BENEFITS UNDER
THIS AGREEMENT OR THE NONCASH BENEFITS UNDER ANY OTHER PLAN, AGREEMENT OR
ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE DIRECTED BY THE PARTICIPANT)
AND THEN BY REDUCING THE AMOUNT OF ANY CASH BENEFITS UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE DIRECTED BY THE
PARTICIPANT).  THE ACCOUNTING FIRM WILL NOTIFY THE PARTICIPANT AND THE COMPANY
IF IT DETERMINES THAT THE PARACHUTE PAYMENTS MUST BE REDUCED AND WILL SEND THE
PARTICIPANT AND THE COMPANY A COPY OF ITS DETAILED CALCULATIONS SUPPORTING THAT
DETERMINATION.


 


(E)            AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF CODE
SECTIONS 280G AND 4999 AT THE TIME THAT THE ACCOUNTING FIRM MAKES ITS
DETERMINATIONS UNDER THIS SECTION 9, IT IS POSSIBLE THAT AMOUNTS WILL HAVE BEEN
PAID OR DISTRIBUTED TO THE PARTICIPANT THAT SHOULD NOT HAVE BEEN PAID OR
DISTRIBUTED UNDER THIS SECTION 9 (“OVERPAYMENTS”), OR THAT ADDITIONAL AMOUNTS
SHOULD BE PAID OR DISTRIBUTED TO THE PARTICIPANT UNDER THIS SECTION 9
(“UNDERPAYMENTS”).  IF THE ACCOUNTING FIRM DETERMINES, BASED ON EITHER THE
ASSERTION OF A DEFICIENCY BY THE INTERNAL REVENUE SERVICE AGAINST THE COMPANY OR
THE PARTICIPANT, WHICH ASSERTION THE ACCOUNTING FIRM BELIEVES HAS A HIGH
PROBABILITY OF SUCCESS OR CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT
AN OVERPAYMENT HAS BEEN MADE, THAT OVERPAYMENT WILL BE TREATED FOR ALL PURPOSES
AS A LOAN THAT THE PARTICIPANT MUST REPAY TO THE COMPANY TOGETHER WITH INTEREST
AT THE APPLICABLE FEDERAL RATE UNDER CODE SECTION 7872(F)(2); PROVIDED, HOWEVER,
THAT NO LOAN WILL BE DEEMED TO HAVE BEEN MADE AND NO AMOUNT WILL BE PAYABLE BY
THE PARTICIPANT TO THE COMPANY UNLESS, AND THEN ONLY TO THE EXTENT THAT, THE
DEEMED LOAN AND PAYMENT WOULD EITHER REDUCE THE AMOUNT ON WHICH THE PARTICIPANT
IS SUBJECT TO TAX UNDER CODE SECTIONS 1, 3101 OR 4999 OR GENERATE A REFUND OF
SUCH TAXES.  IF THE ACCOUNTING FIRM DETERMINES, BASED UPON CONTROLLING PRECEDENT
OR OTHER SUBSTANTIAL AUTHORITY, THAT AN UNDERPAYMENT HAS OCCURRED, THE
ACCOUNTING FIRM WILL NOTIFY THE PARTICIPANT AND THE COMPANY OF THAT
DETERMINATION AND THE AMOUNT OF THAT UNDERPAYMENT WILL BE PAID TO THE
PARTICIPANT PROMPTLY BY THE COMPANY.


 


(F)            THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE
PRECEDING SUBSECTIONS SHALL BE BORNE BY THE COMPANY.  IF SUCH FEES AND EXPENSES
ARE INITIALLY PAID BY PARTICIPANT, THE COMPANY SHALL REIMBURSE PARTICIPANT THE
FULL AMOUNT OF SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
FROM PARTICIPANT OF A STATEMENT THEREFOR AND REASONABLE EVIDENCE OF
PARTICIPANT’S PAYMENT THEREOF.

 

4

--------------------------------------------------------------------------------


 


(G)           THE COMPANY AND PARTICIPANT SHALL EACH PROVIDE THE ACCOUNTING FIRM
ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF
THE COMPANY OR PARTICIPANT, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE
ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION
WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATIONS AND CALCULATIONS
CONTEMPLATED BY THE PRECEDING SUBSECTIONS.  ANY DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE COMPANY AND THE PARTICIPANT.


 


(H)           THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
THE PARTICIPANT SHALL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE
DETERMINATION OF THE ACCOUNTING FIRM WITH RESPECT TO THE ANY SUCH EXCISE TAX
PAYABLE BY PARTICIPANT.  THE PARTICIPANT, AT THE REQUEST OF THE COMPANY, SHALL
PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF THE
PARTICIPANT’S FEDERAL INCOME TAX RETURNS AS FILED WITH THE INTERNAL REVENUE
SERVICE AND CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED
WITH THE APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY
REQUESTED BY THE COMPANY, EVIDENCING SUCH CONFORMITY.


 


10.           NOTICE.  ANY NOTICE OR OTHER COMMUNICATION GIVEN PURSUANT TO THIS
AGREEMENT, OR IN ANY WAY WITH RESPECT TO THE AWARD, SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the Company:

EarthLink, Inc.

 

1375 Peachtree Street - Level A

 

Atlanta, Georgia 30309

 

Attention:  General Counsel

 

 

If to the Participant:

 

 

 

 

 


 


11.           NO RIGHT TO CONTINUED SERVICE.  NEITHER THE PLAN, THE GRANTING OF
THIS AWARD NOR ANY OTHER ACTION TAKEN PURSUANT TO THE PLAN OR THIS AWARD
CONSTITUTES OR IS EVIDENCE OF ANY AGREEMENT OR UNDERSTANDING, EXPRESS OR
IMPLIED, THAT THE COMPANY WILL RETAIN THE PARTICIPANT AS A DIRECTOR FOR ANY
PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


12.           PARTICIPANT BOUND BY PLAN.  THE PARTICIPANT HEREBY ACKNOWLEDGES
RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL THE TERMS AND
PROVISIONS OF THE PLAN.


 


13.           TAX CONSEQUENCES.  THE PARTICIPANT ACKNOWLEDGES THAT (I) THERE MAY
BE TAX CONSEQUENCES UPON ANY ACQUISITION OR DISPOSITION OF SHARES OF COMMON
STOCK ISSUED PURSUANT TO THIS AWARD AND (II) PARTICIPANT SHOULD CONSULT A TAX
ADVISER REGARDING THE TAX CONSEQUENCES OF THIS AWARD.  THE PARTICIPANT IS SOLELY
RESPONSIBLE FOR DETERMINING THE TAX CONSEQUENCES OF THE AWARD AND FOR SATISFYING
THE PARTICIPANT’S TAX OBLIGATIONS WITH RESPECT TO THE AWARD (INCLUDING, BUT NOT
LIMITED TO, ANY INCOME OR EXCISE TAXES RESULTING FROM THE APPLICATION OF CODE
SECTION 409A).

 

5

--------------------------------------------------------------------------------


 


14.           BINDING EFFECT.  SUBJECT TO THE LIMITATIONS STATED ABOVE AND IN
THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE PARTICIPANT AND THE
SUCCESSORS OF THE COMPANY.


 


15.           CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF
THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL
GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL MEAN THE PLAN AS IN EFFECT ON
THE DATE HEREOF.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN A NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


17.           MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE SUCH FURTHER
INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO CARRY OUT THE
INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE PLAN SHALL
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


18.           SECTION 409A.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IT IS INTENDED THAT PAYMENTS HEREUNDER WILL NOT BE CONSIDERED
DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE.  FOR
PURPOSES OF THIS AGREEMENT, ALL RIGHTS TO PAYMENTS HEREUNDER SHALL BE TREATED AS
RIGHTS TO RECEIVE A SERIES OF SEPARATE PAYMENTS AND BENEFITS TO THE FULLEST
EXTENT ALLOWED BY SECTION 409A OF THE CODE.  PAYMENTS HEREUNDER ARE INTENDED TO
SATISFY THE EXEMPTION FROM SECTION 409A OF THE CODE FOR “SHORT-TERM DEFERRALS.” 
NOTWITHSTANDING THE PRECEDING, NEITHER THE COMPANY NOR ANY AFFILIATE SHALL BE
LIABLE TO THE PARTICIPANT OR ANY OTHER PERSON IF THE INTERNAL REVENUE SERVICE OR
ANY COURT OR OTHER AUTHORITY HAVING JURISDICTION OVER SUCH MATTER DETERMINES FOR
ANY REASON THAT ANY PAYMENTS HEREUNDER ARE SUBJECT TO TAXES, PENALTIES OR
INTEREST AS A RESULT OF FAILING TO BE EXEMPT FROM, OR COMPLY WITH, SECTION 409A
OF THE CODE.


 


19.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW APPLIES.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

 

By:

 

 

Rolla P. Huff

 

Chief Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

7

--------------------------------------------------------------------------------
